EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Doug Owens, Reg. #51,314 on January 26, 2022. 

LISTING OF CLAIMS
This listing of claims will replace all prior versions and listings of claims in the application:

1. (Currently Amended) A method performed by a terminal in a wireless communication system, the method comprising:
receiving control information for scheduling downlink data from a base station;
identifying a number of temporary information bits based on a modulation order and a code rate of the downlink data, the modulation order and the code rate being associated with the control information;
identifying a transport block size (TBS), based on at least one of the code rate of the downlink data or the number of temporary information bits; and
decoding the downlink data, based on the identified TBS,
wherein the TBS is a number identified by subtracting 24 from a multiple of both 8 and a number of code blocks (CBs) for identifying the TBS, 

wherein, when the code rate of the downlink data is equal to or smaller than 1/4, the number of CBs for identifying the TBS is identified based on 
    PNG
    media_image1.png
    94
    188
    media_image1.png
    Greyscale
, where N is the number of temporary information bits.

2. (Cancelled) 

3. (Currently Amended) The method of claim 1, wherein, when the code rate of the downlink data is larger than 1/4 and the number of temporary information bits N is larger than 8424, the number of CBs for identifying the TBS is identified based on 
    PNG
    media_image2.png
    94
    188
    media_image2.png
    Greyscale
.

4. (Currently Amended) The method of claim 1, wherein, when the code rate of the downlink data is larger than 1/4 and the number of temporary information bits is equal to or smaller than 8424, the number of CBs for identifying the TBS is 1.

5. (Currently Amended) A method performed by a base station in a wireless communication system, the method comprising:
transmitting control information for scheduling downlink data to a terminal; and

wherein the TBS is a number obtained by subtracting 24 from a multiple of both 8 and a number of code blocks (CBs) for identifying the TBS, 
wherein the number of CBs for identifying the TBS depends on a number of temporary information bits and whether a code rate of the downlink data is equal to or smaller than 1/4 or not, 
wherein the number of temporary information bits is based on a modulation order and the code rate of the downlink data, the modulation order and the code rate being associated with the control information, and
wherein, when the code rate of the downlink data is equal to or smaller than 1/4, the number of CBs for identifying the TBS is 
    PNG
    media_image1.png
    94
    188
    media_image1.png
    Greyscale
, where N is the number of temporary information bits.

6. (Cancelled) 

7. (Currently Amended) The method of claim 5, wherein, when the code rate of the downlink data is larger than 1/4 and the number of temporary information bits N is larger than 8424, the number of CBs for identifying the TBS is 
    PNG
    media_image2.png
    94
    188
    media_image2.png
    Greyscale
.



9. (Currently Amended) A terminal in a wireless communication system, the terminal comprising:
a transceiver; and
a controller coupled with the transceiver and configured to: 
receive control information for scheduling downlink data from a base station, 
identify a number of temporary information bits based on a modulation order and a code rate of the downlink data, the modulation order and the code rate being associated with the control information, 
identify a transport block size (TBS), based on at least one of the code rate of the downlink data or the number of temporary information bits, and 
decode the downlink data, based on the identified TBS,
wherein the TBS is a number identified by subtracting 24 from a multiple of both 8 and a number of code blocks (CBs) for identifying the TBS, 
wherein the number of CBs for identifying the TBS is identified based on the number of temporary information bits and whether the code rate of the downlink data is equal to or smaller than 1/4 or not, and
wherein, when the code rate of the downlink data is equal to or smaller than 1/4, the number of CBs for identifying the TBS is identified based on 
    PNG
    media_image1.png
    94
    188
    media_image1.png
    Greyscale
, where N is the number of temporary information bits.

10. (Cancelled) 

11. (Currently Amended) The terminal of claim 9, wherein, when the code rate of the downlink data is larger than 1/4 and the number of temporary information bits N is larger than 8424, the number of CBs for identifying the TBS is identified based on 
    PNG
    media_image2.png
    94
    188
    media_image2.png
    Greyscale
.

12. (Currently Amended) The terminal of claim 9, wherein, when the code rate of the downlink data is larger than 1/4 and the number of temporary information bits is equal to or smaller than 8424, the number of CBs for identifying the TBS is 1.

13. (Currently Amended) A base station in a wireless communication system, the base station comprising:
a transceiver; and
a controller coupled with the transceiver and configured to: 
transmit control information for scheduling downlink data to a terminal, and 
transmit the downlink data, based on a transport block size (TBS) to the terminal,
wherein the TBS is a number obtained by subtracting 24 from a multiple of both 8 and a number of code blocks (CBs) for identifying the TBS, 
wherein the number of CBs for identifying the TBS depends on a number of temporary information bits and whether a code rate of the downlink data is equal to or smaller than 1/4 or not, 

wherein, when the code rate of the downlink data is equal to or smaller than 1/4, the number of CBs for identifying the TBS is 
    PNG
    media_image1.png
    94
    188
    media_image1.png
    Greyscale
, where N is the number of temporary information bits.

14. (Cancelled) 

15. (Currently Amended) The base station of claim 13, wherein when the code rate of the downlink data is larger than 1/4  and the number of temporary information bits N is larger than 8424, the number of CBs for identifying the TBS is 
    PNG
    media_image2.png
    94
    188
    media_image2.png
    Greyscale
.

16. (Currently Amended) The base station of claim 13, wherein when the code rate of the downlink data is larger than 1/4 and the number of temporary information bits is equal to or smaller than 8424, the number of CBs for identifying the TBS is 1.

17. (Previously Presented) The base station of claim 13, wherein the number of temporary information bits is based on the modulation order, the code rate of the downlink data, a number of layers, and a number of resource elements (REs) for the downlink data.



19. (Previously Presented) The method of claim 5, wherein the number of temporary information bits is based on the modulation order, the code rate of the downlink data, a number of layers, and a number of resource elements (REs) for the downlink data. 

20. (Previously Presented) The terminal of claim 9, wherein the number of temporary information bits is identified based on the modulation order, the code rate of the downlink data, a number of layers, and a number of resource elements (REs) for the downlink data.

Allowed Claims
Claims 1, 3-5, 7-9, 11-13, and 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484